Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 4/12/2021.
Claims 14-32 are presented for examination.
Claims 14, 16-17, 20-22 and 24-32 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-17, 20-22 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong  (2016/0192004 hereinafter Jeong) in view of Chen (2017/0244999 hereinafter Chen) further view of Yildiz et al. (2017/0372354 hereinafter Yildiz).

	a memory communicatively coupled to a processor, said memory having stored therein computer executable instructions configured to implement one or more components of said system, including:
	a definition component configured to define one or more visual files corresponding to targeted content features; a recognition component, said recognition component comprising automatic content recognition features configured to recognize audio or visual content, said automatic content recognition features configured to recognize when said one or more targeted content features are broadcast through a media device (see Figure 5 and paragraphs 0084 and 0086 for providing TV content about jeans of company L);  
	an airing database component configured to store airing information when said recognition component recognizes said one or more targeted content features broadcast through said media device (see figures 1, 2, 5  6 and paragraph 0060 for The database 250 serves to store and maintain information required to analyze the informational data effect. For example, the database 250 may include information provided from the TV service server 103 and the Internet service server 105 of FIG. 1, as information for tracking online actions and viewing of content, for example, content corresponding to informational data by audiences).
	a consumer action database configured to store information regarding online consumer action taken during and after said recognition component recognizes when said one or more targeted content features are broadcast through said media device; 301, the manager 211 manages information about viewing of content corresponding to informational data and an online action. For example, the manager 211 may register and manage information about viewing of content and an online action of an audience to track an after-reaction of the audience to the content)(paragraph 0062).
	With respect to the use of an Automatic Content recognition (ACR) to actually perceive the audio and visual information broadcasted through a media device.  Chen teaches on paragraph 0025 “The ACR client 225 can fingerprint media content (such as audio content, video content, closed captions, emergency messages, and so forth) during a playback of the media content. The ACR client 225 can communicate with ACR system 124 or 126 to facilitate identification of content and trigger events to cause the content overlay system to perform dynamic ad replacement and/or superimposing overlay content on top of the media content”.  It would have been obvious to a person to a person of ordinary person in the art at the time of Applicant’s invention to have included the teachings of Chen of using an Automatic Content recognition (ACR) to actually perceive the audio and visual information broadcasted through a media device, because such a modification would allow “facilitate identification of content”  
  	With respect to correlating the airing information with the online consumer action information by matching the IP address associated with said processor with an equivalent consumer action IP address where the user took the one more actions during or after the date and time of the targeted content features were broadcast through the media.  Jeong teaches on paragraph 0074 that the analyzer 212 may preferentially match the region and the time between viewing of the content and the online action. For example, the analyzer 212 may apply a weight to a factor such as whether an online action of a user is an action having occurred in a region in which content is viewed, whether the user having taken the online action is a member of a household having viewed the content, and whether the online action of the user has occurred within an effect measurement time set by a content provider). As can be seen by the teachings above, Jeong teaches the analyzer 220/processor matching the time/date and region of where the content is presented/viewed with the user’s action to determine whether an online action of a user is an action having occurred in a region in which content is viewed.  Jeong is not clear as to the broadcasted IP address is associated with the online consumer action IP address the consumer took after the content was broadcasted to the consumer.  Nevertheless, Yildiz teaches on paragraph 0061 “By matching the IP addresses, campaign manager 108 determines that the consumer associated with client device 106 viewed campaign advertisement 110 and made a conversion by purchasing athletic apparel that was advertised in campaign advertisement 110. Accordingly, campaign manager 108 determines that the conversion by the consumer associated with client device 106 is attributable to campaign advertisement 110.”  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Yildiz, in order to determining that the conversion by the consumer associated with client device  is attributable to campaign advertisement.  



	With respect to claims 20 and 32, in addition to the limitations addressed above in claims 14 and 31, Jeong further teaches the airing information includes the time, at which said one or more targeted content features are broadcast through said media device, and the date of which said one or more targeted content features are broadcast through said media device and online consumer action (i.e.  The analyzer 212 may preferentially match the region and the time between viewing of the content and the online action. For example, the analyzer 212 may apply a weight to a factor such as whether an online action of a user is an action having occurred in a region in which content is viewed, whether the user having taken the online action is a member of a household having viewed the content, and whether the online action of the user has occurred within an effect measurement time set by a content provider)(paragraph 0074).
	With respect to correlating the airing information with the online consumer action information by matching the IP address associated with said processor with an analyzer 212 may preferentially match the region and the time between viewing of the content and the online action. For example, the analyzer 212 may apply a weight to a factor such as whether an online action of a user is an action having occurred in a region in which content is viewed, whether the user having taken the online action is a member of a household having viewed the content, and whether the online action of the user has occurred within an effect measurement time set by a content provider). As can be seen by the teachings above, Jeong teaches the analyzer 220/processor matching the time/date and region of where the content is presented/viewed with the user’s action to determine whether an online action of a user is an action having occurred in a region in which content is viewed.  Jeong is not clear as to the broadcasted IP address is associated with the online consumer action IP address the consumer took after the content was broadcasted to the consumer.  Nevertheless, Yildiz teaches on paragraph 0061 “By matching the IP addresses, campaign manager 108 determines that the consumer associated with client device 106 viewed campaign advertisement 110 and made a conversion by purchasing athletic apparel that was advertised in campaign advertisement 110. Accordingly, campaign manager 108 determines that the conversion by the consumer associated with client device 106 is attributable to campaign advertisement 110.”  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Yildiz, in 
	
	With respect to claims 21-22, Jeong further teaches the media device being a television (i.e.  informational data provided through broadcast media such as television (TV)(paragraph 0047).

	With respect to claims 24-25, 27-28 Jeong further teaches wherein    said    processor    is integrated into said media device; said processor is separate from said media device  (i.e.  Here, the terminal used for the information search may be the same as or different from the terminal used by the user 101 to view the content. For example, the user 101 may view content and conduct an Internet search using an Internet TV, however, may not conduct an Internet search using a TV such as a general airwave receiver. Thus, when the user 101 is to conduct an Internet search for content viewed on a TV, the user 101 uses a separate terminal capable of performing Internet communication)(Figure 1 and paragraph 0050).

	With respect to claims 26, Jeong teaches online consumer action information is stored in a database, and further comprising said processor transmitting said airing information to said database (i.e. database 250 may include information provided from the TV service server 103 and the Internet service server 105 of FIG. 1, as information for tracking online actions and viewing of content of the users).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

References of record but not applied:   
	Levy (2007/0156726) teaches on paragraph 0209 when the cell phone user hears a song that they like on the radio, they can identify the song (via a DWM or fingerprint) and link to more information. Similarly, the mobile user can identify songs they are listening to on their PDA phone and link to more information.

	WO-2006024964-A2 teaches the invention relates to a method of compensating a broadcast source. The method includes the steps of delivering a plurality of content elements originating from a broadcast source to a receiver; generating a playout list of the plurality of content elements, identifying the broadcast source, identifying one content element of the plurality of content elements; and compensating the broadcast source if the user of the receiver purchases an item associated with the one content element.
	Patterson, Kathryn, "A proximity-based method for approximate phrase searching: Movie scripts and song lyrics teaches Search engines provide an effective means of retrieving a document when the query contains uncommon terms or the query is an exact phrase. However, phrase queries usually contain common terms including determiners and users may not remember phrases exactly. Search engines discard common terms or assign them little importance, which may lead to poor retrieval


     					Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688